Title: From George Washington to Captain George Baylor, 28 November 1775
From: Washington, George
To: Baylor, George



Dr Sir,
Cambridge 28th Novr 1775

I forgot to desire you to hire Horses if more than those you carried should be wanted. & therefore I mention it by Captn Blewer. I should be glad if you could send on, & let me know a little before you come to Town—the Evening before if convenient. I wish you a pleasant and uninterupted Journey, & am Dr Sir Yr Obedt

Go: Washington


P.S. I forgot to give you Money before you went away but keep an Acct of your Expences & they shall be paid so soon as you return to Camp.

